Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor suggest a heat transfer sheet assembly comprising: 
a heat transfer facestock layer including a first side to receive indicia thereon; 
a carrier layer attached to the heat transfer facestock layer opposite from the first side; and 
at least one peel line positioned along the carrier layer wherein the peel line allows a portion of the carrier layer to be removed from the heat transfer facestock layer after receiving indicia from a printer wherein said at least one peel line is formed in the carrier layer as the heat transfer facestock layer is attached to the carrier layer.  

The prior art does not teach nor suggest a heat transfer sheet assembly comprising: 
a heat transfer facestock layer for receiving indicia thereon, the facestock layer includes a first edge with an opposite second edge, and a third edge with an opposite fourth edge such that the edges intersect to form a generally rectangular sheet assembly wherein the third and fourth edges define a feed direction such that the heat transfer sheet assembly is configured to be fed into a printer from the first edge or the second edge;
a carrier layer is attached to the heat transfer facestock layer without an adhesive layer between the carrier layer and the heat transfer facestock layer; and {9761961:2 }2at least one peel line positioned along the carrier layer to allow at least one portion of the carrier layer to be removed from the heat transfer facestock layer after receiving indicia thereon.  

The prior art does not teach nor suggest a method of manufacturing a heat transfer sheet assembly comprising: 
providing a heat transfer sheet assembly having a heat transfer facestock layer and a carrier layer; 
cutting at least one peel line into the carrier layer such that the heat transfer sheet assembly may be fed into a printer to print indicia thereon; 
wherein the peel line assists to remove portions of the carrier layer from the heat transfer facestock layer after it receives indicia thereon.  

The prior art does not teach nor suggest a method of applying a heat transfer sheet assembly to an article, comprising: 
generating an indicia; 
providing a heat transfer sheet assembly having a heat transfer facestock layer and a carrier layer at a printer; 
printing by the printer the indicia onto an indicia-receiving surface of the heat transfer facestock layer; 
separating carrier portions along at least one peel line of the carrier layer to remove the carrier layer from the heat transfer facestock layer; 
placing the heat transfer facestock layer on an article with the indicia-receiving surface facing outwardly therefrom; and 
applying heat to the heat transfer facestock layer placed on the article to intermesh the heat transfer facestock layer and indicia to the article
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745